IN THE SUPREME COURT OF THE STATE OF DELAWARE

ISAIAS R. ORTIZ,                               §
                                               §
          Defendant Below,                     §   No. 3, 2021
          Appellant,                           §
                                               §   Court Below—Superior Court
          v.                                   §   of the State of Delaware
                                               §
STATE OF DELAWARE,                             §   Cr. ID No. 0210012072 (N)
                                               §
          Plaintiff Below,                     §
          Appellee.                            §

                                    Submitted: March 10, 2021
                                      Decided: April 7, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

          After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s order, dated September 21,

2020, summarily dismissing the appellant’s fourth motion for postconviction relief

and, and the Superior Court’s order, dated December 1, 2020, denying the

appellant’s motion for reargument. The appellant did not plead with particularity

new evidence of actual innocence or that a new, retroactive rule of constitutional law

rendered his convictions invalid.1 Nor did he assert any claim that the Superior Court



1
    Super. Ct. Crim. R. 61(d)(2).
lacked jurisdiction.2

          NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                    BY THE COURT:

                                    /s/ James T. Vaughn, Jr.
                                          Justice




2
    Super. Ct. Crim. R. 61(i)(5).
                                      2